Citation Nr: 1759454	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO. 14-09 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for bilateral hearing loss disability.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of sprained right ankle.

4. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969 and was awarded the Combat Infantryman's Badge and the Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of the September 2011 and November 2011 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of procedural history, in a June 1979 rating decision the Veteran was denied service connection for residuals of a right ankle sprain. The Veteran did not appeal. In the November 2006 rating decision, service connection for the right ankle sprain was denied again for lack of new and material evidence. In the September 2011 rating decision, service connection was denied, in pertinent part, for low back disability, bilateral hearing loss, and posttraumatic stress disorder (PTSD). In addition, the issue of residuals for sprained right ankle was reopened, but a denial for service connection was confirmed and continued, and the issue of service connection for hypertension was deferred. The Veteran submitted a notice of disagreement and perfected his appeal in January 2014 for the issues of residuals of right ankle sprain, low back disability, and bilateral hearing loss.

Service connection for hypertension was denied in the November 2011 rating decision. The Veteran submitted a notice of disagreement in July 2012, and perfected his appeal in January 2014.

During the pendency of this appeal, the RO, in a December 2013 rating decision, granted service connection for PTSD. Because the Veteran was awarded a complete grant of the benefits sought with respect to his PTSD, such claim is no longer in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).

The hypertension, right ankle and low back disability claims on appeal are addressed in the remand following the order; this matter is being REMANDED to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACTS

1. In June 1979 and November 2006 rating decisions, the RO denied service connection for a right ankle condition. The Veteran did not perfect a timely appeal of these decision. 

2. Records received since the November 2006 rating decision contain evidence that is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim for hypertension.

3. The Veteran's diagnosed bilateral hearing loss disability for VA compensation purposes had its onset during combat service in Vietnam.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of service connection for a right ankle condition. 38 U.S.C.§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2012); 38 C.F.R. §§ 3.156 , 3.159, 20.1103 (2017).

2. The criteria to establish service connection for bilateral hearing loss are met. 38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§3.102, 3.303, 3.307, 3.309, 3.385 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Below, the Board grants service connection for bilateral hearing loss disability; therefore, a discussion as to whether the requirements of VCAA have been satisfied with respect to the claim for bilateral hearing loss is not necessary. See Bernard v. Brown, 4 Vet. App. 384 (1993). Moreover, in regard to the claims for service connection for residuals of right sprained ankle and hypertension, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal. 

New and Material Evidence 

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered. 38 U.S.C.§§ 7104, 7105. Under 38 U.S.C.§ 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

In this regard, although the RO reopened the previously denied claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. Barnett, 83 F.3d at 1383.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran originally filed a claim for a right condition in May 1979. The RO denied the claim in a June 1979 letter decision on the grounds that there was no evidence of any residuals of the right ankle sprain noted in service. The Veteran did not appeal and this decision became final. 38 C.F.R. § 20.1103. The Veteran sought to reopen the claim for his right ankle in June 2006. A November 2006 rating decision continued to deny the claim as new and material evidence had not been presented. The Veteran did not appeal the decision and no new and material evidence was received within one year of the rating decision. Accordingly, the November 2006 rating decision is final. Id.

At the time of the November 2006 denial for a right ankle condition, the evidence of record consisted of service treatment records, service personnel records, lay statements. As noted above, the claim was denied as the Veteran had not submitted new and material evidence of a current diagnosis to reopen the claim.

Since the November 2006 denial, the Veteran has submitted additional private and VA treatment records and lay statements. Significantly, an August 2008 private medical record reported a history of rheumatoid arthritis and further noted that views of the right foot reflected retrocalcaneal changes, minimal spurring and evidence of thickening of the tendon. As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof. See Shade v. Shinseki, 24 Vet. App. 110 2010). In the present case, the Veteran has presented evidence that speaks directly to an element which was not of record, mainly a possible diagnosis. See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). Accordingly, presumed credible, new and material evidence has been received and the claim is reopened.

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (a) (2017). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. 
§ 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed diagnosis of sensorineural hearing loss (organic disease of the nervous system) is considered a chronic disease as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) are for consideration. See Walker, supra. 

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 
Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Hearing Loss

The Veteran seeks service connection for a bilateral hearing loss disability.

Impaired hearing will be considered a "disability" for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The regulations provide that an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a pure tone audiometry test. See 38 C.F.R. § 4.85 (a).

In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from zero to 20 decibels (dB), with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The threshold consideration for any service connection claim is the existence of a current disability and the weight of the competent evidence in this case demonstrates that the Veteran is diagnosed with bilateral hearing loss.

During the September 2010 VA audio examination, an audiogram was conducted and the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
50
45
LEFT
40
40
45
50
50

The speech recognition test was 96 for the right ear and 100 for the left ear. Thus, the first element required for direct service connection, the existence of a current hearing loss disability for VA purposes, is met

The Veteran asserts he incurred bilateral hearing loss during combat service in Vietnam. His service personnel records show that he served in the Republic of Vietnam from October 1966 to August 1967 and served with the 1st Battalion 18th Infantry Division. His military occupational specialty (MOS) was an infantryman. He was awarded the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, 2 Overseas Service Bars, Army Commendation Medal Combat Infantryman's Badge, and the Marksman (Rifle) Badge. Accordingly, the Board finds that he served in combat and was likely exposed to acoustic trauma given that such exposure is consistent with the circumstances, conditions and hardships of his Vietnam service. 38 U.S.C. § 1154 (b). As such, VA must presume the occurrence of the in-service injury.

With regard to etiology, the September 2010 VA audiologist determined that the Veteran's hearing loss was less likely than not caused by acoustic trauma in the military. He provided the rationale that the Veteran's had a normal hearing evaluation at the time of discharge and that he was exposed to acoustic trauma after service in his occupation as a truck driver and working in the prison system. Nonetheless, the Board finds this opinion inadequate because it was improperly based on a lack of evidence of hearing loss in service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records (STRs) to provide a negative opinion). Indeed, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). In addition, the audiologist did not address the Veteran's competent and credible reports of having had hearing difficulty since service. The September 2010 VA opinion is not only inadequate, but contains little to no probative value.

Moreover, the Veteran, as a layperson, is indeed competent to report observing a decline in his hearing acuity, both during and ever since his combat service. See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). Furthermore, the Board does not doubt the credibility of his statements. The Veteran reported being exposed to gunfire and bombing while serving in Vietnam, which is much more than he was exposed to back in the United States. In addition, the medical evidence shows that his hearing loss is manifested by his reported hearing difficulty. Thus, the evidence is not sufficient to rebut the presumption that his hearing loss became manifest during his combat service. Id.

Given the current medical diagnoses of bilateral hearing loss, his in-service, combat-related acoustic trauma, and the credible history of hearing difficulty in and since combat service, the Board concludes that the Veteran's hearing loss had its onset in service. Accordingly, service connection for bilateral hearing loss is granted. 


ORDER

New and material evidence having been submitted, the claim for service connection for a right ankle condition is reopened.

Entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

The Board's review of the claims file reveals that additional development is needed with regard to the service connection claim for the right ankle condition, hypertension and low back disability.

Concerning all claims, it appears there may be outstanding medical records. The record reflects the Veteran received treatment from a private doctor, Dr. Vizcarra.  While a handful of records were submitted, it does not appear that the complete underlying treatment records were obtained. Similarly, an August 2008 report from Indian River Foot and Ankle noted that the Veteran was treated for heel pain and noted some retrocalcaneal changes, spurring and thickening of the tendon.  This report indicated the Veteran would be seen again in 3-6 months.  The follow up record is not associated with the claims file.  Additionally, VA outpatient treatment records indicate that around 2006 the Veteran reported he was followed by a private rheumatologist by the name of Dr. Borgmeier. Records from Dr. Borgmeier have not been obtained. 

The Veteran asserts that he has low back disability was a result of an injury during active service. He contends that his back was injured during basic training from low crawling. He further maintains that he re-injured his back during a fireman carrying exercise. See January 2014 VA Form 9. 

The medical evidence indicates that the Veteran is currently diagnosed with degenerative disc disease of the lumbar spine and lumbar spinal stenosis.

With regard to etiology, a supplemental medical opinion is needed.

The Veteran's service treatment records (STRs) indicate no complaints of back or spine issues on the March 1966 enlistment examination. In June 1966, the Veteran complained of a sore back, which he reported he injured while jumping over a log. Treatment records document complaints of recurrent back pain in July 1966. Slight lumbar sacral spasms were noted and a referral to physical therapy was recommended. In August 1966, the examiner noted the Veteran had received physical therapy. No spasms or tenderness was indicated upon examination, range of motion was excellent, and the Veteran was allowed back to full duty. There were no further complaints or treatments of back spasms, and the January 1969 separation examination was negative for back pain. 

Post service treatment notes from July 2006 to July 2008 were silent regarding any complaints or treatments for low back pain.

A July 2007 MRI indicates a complaint of right lower extremity pain. Results showed nerve root impingement and moderate spinal stenosis.

In connection with the instant appeal, the Veteran was afforded an October 2010 VA examination. The Veteran reported that there was a gradual onset of low back pain during basic training and that he was treated in the clinic with pain meds. He further stated that after his release from active service, he saw a private doctor and chiropractor for his condition. After examination and review of the claims file, the examiner opined that it was less likely than not that the Veteran's back pain was due to or a result of an in-service injury. Although the examiner noted that the Veteran was treated for back pain while in service, he indicated there was no history of injury or complaint of back pain on his separation examination. The examiner indicated that "the back pain was not the result of avute [sic] trauma. He further noted post service records were silent regarding chronic back pain. However, the examiner did not address etiology of the Veteran's back disability, and the medical and lay evidence regarding his back injury during service .

As such, an addendum medical opinion is needed determine the etiology of the Veteran's low back disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request full names and other contact information for any private care providers who have treated him for his claimed disabilities. The request should include, but not be limited to, contact information for Dr. Vizcarra, his identified private health care provider along with Dr. Borgmeier and the Indian River Foot and Ankle. After any necessary consent and authorization for release of medical records has been obtained, request treatment records from all parties indicated by the Veteran and associate them with the record. Any negative reply received from any requested source must be noted for the record. He should be advised that she may submit any private treatment records to VA in lieu of providing the necessary consent and authorization.

2. Obtain any outstanding VA treatment records that are not already associated with the claims file for inclusion in the Veteran's claims file.

3. Then, forward the Veteran's claims file to the medical examiner who conducted the October 2010 VA spine examination, or, if he is unavailable, from another suitably qualified clinician, for the purpose of providing a supplemental medical opinion regarding the Veteran's low back disability. 

The need for another examination is left to the discretion of the medical professional offering the addendum opinion. The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After reviewing the claims file again, the examiner is asked to clarify the following:

Provide an opinion as to whether it is at least as likely as not the Veteran's low back disability had its onset during active service or is otherwise etiologically related to it. In doing so, specifically address:

(a) the June 1966 report of injury 

(b) the Veteran's contention of being injured during basic training while low crawling and re-injuring his back during a fireman carrying exercise. 

(c) the of the examiner's statement that the Veteran's back pain was not a result of acute trauma, in light of the medical and lay evidence that an injury occurred.

A complete rationale for all proffered opinions must be provided. 

If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so. 

4. Then, readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim. 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
H. SEESEL
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


